DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1/8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “using a dynamic thermal model that describes heat transfer characteristics of a building to predict a temperature of the building as a function of control inputs to HVAC equipment that operate to affect the temperature of the building; and performing a predictive control process using the dynamic thermal model, the time- varying utility prices, and the predicted heating or cooling load to generate the control inputs to the HVAC equipment subject to constraints on the temperature of the building.”
The limitations of generating, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes. That is, the method allows concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements (obtaining time-varying utility prices and a predicted heating or cooling load for the building). The obtaining step is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The HVAC equipment (claim 1 and 8) is a field of use limitation that is generally linking the abstract idea to HVAC equipment. One or more controllers (claim 8) is recited at a high level of generality which amounts to instructions to apply the abstract idea in a computer environment. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2017/0061366) (paragraph 44-46 and 65-69) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere 
Dependent claims 2-7 and 9-13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/8 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “using a dynamic thermal model that describes heat transfer characteristics of a building to predict a temperature of the building as a function of control inputs to HVAC equipment that operate to affect the temperature of the building; and performing a predictive control process using the dynamic thermal model to generate the control inputs to the HVAC equipment subject to constraints on the temperature of the building.”
The limitations of generating, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes. That is, the method allows concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that would integrate the abstract idea into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that would integrate the abstract idea into a practical application or provide significantly more limitations. 
Dependent claims 15-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 14 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ward (US 2012/0259469).
As per claim 14, Ward discloses a method comprising: 
using a dynamic thermal model that describes heat transfer characteristics of a building to predict a temperature of the building as a function of control inputs to HVAC equipment that operate to affect the temperature of the building (paragraph 10-21, 55-62); 
performing a predictive control process using the dynamic thermal model to generate the control inputs to the HVAC equipment subject to constraints on the temperature of the building  (paragraph 62-65).
As per claim 16, Ward discloses wherein the control inputs for the HVAC equipment comprise at least one of a power setpoint or a temperature setpoint for the HVAC equipment (paragraph 53, 62-63).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
Claim(s) 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373).
As per claim 1, Ward discloses a method comprising: 
using a dynamic thermal model that describes heat transfer characteristics of a building to predict a temperature of the building as a function of control inputs to HVAC equipment that operate to affect the temperature of the building (paragraph 10-21, 55-62); 
obtaining utility prices and a predicted heating or cooling load for the building (paragraph  53, 55-62, 62 and 139); and 
performing a predictive control process using the dynamic thermal model, the time- varying utility prices, and the predicted heating or cooling load to generate the control inputs to the HVAC equipment subject to constraints on the temperature of the building (paragraph 62-65).
However, Ward highly suggests that the utility prices are time varying but does not explicitly disclose so. However, Mutnick explicitly discloses that the utility prices are time varying utility prices (paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Mutnick in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination 
As per claim 3, Ward discloses wherein the control inputs for the HVAC equipment comprise at least one of a power setpoint or a temperature setpoint for the HVAC equipment (paragraph 53, 62-63).
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), as disclosed in the rejection of claim 1, in further view of Barooah (US 2014/0339316).
As per claim 2, Ward discloses wherein the dynamic thermal model accounts for a heat gain of the building and is used to predict the temperature of the building as a function of the heat gain and the control inputs for the HVAC equipment (paragraph 19, 60, 123). However, Ward in view of Mutnick does not disclose thermal capacitance but Barooah discloses thermal capacitance as a function of heat gain (paragraph 78).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of thermal capacitance of Barooah for the heat gain of Ward. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), as disclosed in the rejection of claim 1, in further view of Matsubara (US 2005/0096797).
As per claim 4, Ward discloses the constraints on the temperature of the building comprise an a human comfort level temperature (paragraph 62-63); and performing the predictive control process comprises generating values of the control inputs predicted to maintain the human comfort level temperature temperature (paragraph 53-55).
However, Ward in view of Mutchnick does not disclose that the human comfort level is a range which comprises at least one of an upper temperature boundary or a lower temperature boundary, but Matsubara discloses the constraints on the temperature of the building comprise at least one of an upper temperature boundary or a lower temperature boundary and to operate the HVAC system to maintain the temperature of the building below the upper temperature boundary or above the lower temperature boundary (paragraph 139-140, an upper and lower limit are determined for the building according to the comfort level in order to keep the temperature of the building within the range); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Matsubara in the teaching of Ward in view of Mutchnick, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), as disclosed in the rejection of claim 1, in further view of Holub (US 2014/0128997).
As per claim 5, Ward in view of Mutchnick does not disclose but Holub discloses adjusting parameters of the dynamic thermal model to reduce an error between predictions of the dynamic thermal model and measurements of one or more states of the building (paragraph 40-43, 48-53 and 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Holub in the teaching of Ward in view of Mutchnick in order to select the best fit model for the dynamic system (abstract).
Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), as disclosed in the rejection of claim 1, in further view of Ehlers (US 6216956).
As per claim 6, Ward in view of Mutchnick does not disclose but Ehlers discloses wherein performing the predictive control process comprises performing an optimization of a cost function that defines a cost of operating the HVAC equipment as a function of the time-varying utility prices and an amount of energy consumption predicted to result from the control inputs for the HVAC equipment (col. 6, ln 51 to col. 7, ln. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ehlers in the teaching of Ward in view of Mutchnick, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did .
Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373), as disclosed in the rejection of claim 1, in further view of Steven (US 2013/0245847).
As per claim 7, Ward in view of Mutchnick does not disclose but Steven discloses wherein performing the predictive control process comprises performing an optimization of a cost function that accounts for a demand charge based on a peak demand of the building (paragraph 18, 31-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Steven in the teaching of Ward in view of Mutchnick, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 8 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373) and Holub (US 2014/0128997).
As per claim 8, Ward discloses a system for controlling temperature of a building, the system comprising processors configured to :
Use a dynamic thermal model that describes heat transfer characteristics of a building to predict a temperature of the building as a function of control inputs to HVAC equipment that operate to affect the temperature of the building (paragraph 10-21, 55-62); 
obtain utility prices and a predicted heating or cooling load for the building (paragraph  53, 55-62, 62 and 139); and 
perform a predictive control process using the dynamic thermal model, the time- varying utility prices, and the predicted heating or cooling load to generate the control inputs to the HVAC equipment subject to constraints on the temperature of the building (paragraph 62-65).
However, Ward highly suggests that the utility prices are time varying but does not explicitly disclose so. However, Mutchnick explicitly discloses that the utility prices are time varying utility prices (paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Mutchnick in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Ward in view of Mutchnick does not disclose but Holub discloses one or more controllers (paragraph 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Holub in the teaching of Ward in view 
As per claim 11, Ward discloses wherein the control inputs for the HVAC equipment comprise at least one of a power setpoint or a temperature setpoint for the HVAC equipment (paragraph 53, 62-63).
As per claim 12, Ward in view of Mutchnick does not disclose but Holub discloses adjusting parameters of the dynamic thermal model to reduce an error between predictions of the dynamic thermal model and measurements of one or more states of the building (paragraph 40-43, 48-53 and 67)(please see claim 8 rejection for combination rationale).
Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373) and Holub (US 2014/0128997), as disclosed in the rejection of claim 8, in further view of Barooah (US 2014/0339316).
As per claim 9, Ward discloses wherein the dynamic thermal model accounts for a heat gain of the building and is used to predict the temperature of the building as a function of the heat gain and the control inputs for the HVAC equipment (paragraph 19, 60, 123). However, Ward in view of Mutnick and Holub does not disclose thermal capacitance but Barooah discloses thermal capacitance as a function of heat gain (paragraph 78).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373) and Holub, as disclosed in the rejection of claim 8, in further view of Matsubara (US 2005/0096797).
As per claim 10, Ward discloses the constraints on the temperature of the building comprise an a human comfort level temperature (paragraph 62-63); and performing the predictive control process comprises generating values of the control inputs predicted to maintain the human comfort level temperature temperature (paragraph 53-55).
However, Ward in view of Mutchnick and Holub does not disclose that the human comfort level is a range which comprises at least one of an upper temperature boundary or a lower temperature boundary, but Matsubara discloses the constraints on the temperature of the building comprise at least one of an upper temperature boundary or a lower temperature boundary and to operate the HVAC system to maintain the temperature of the building below the upper temperature boundary or above the lower temperature boundary (paragraph 139-140, an upper and lower limit are determined for the building according to the comfort level in order to keep the temperature of the building within the range); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Matsubara in the teaching of Ward in view of Mutchnick and Holub, since the claimed invention is merely a combination of old . 
Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469) in view of Mutchnick (US 2013/0179373) and Holub, as disclosed in the rejection of claim 8, in further view of Ehlers (US 6216956).
As per claim 13, Ward in view of Mutchnick and Holub does not disclose but Ehlers discloses wherein performing the predictive control process comprises performing an optimization of a cost function that defines a cost of operating the HVAC equipment as a function of the time-varying utility prices and an amount of energy consumption predicted to result from the control inputs for the HVAC equipment (col. 6, ln 51 to col. 7, ln. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ehlers in the teaching of Ward in view of Mutchnick and Holub, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469), as disclosed in the rejection of claim 14, in view of Barooah (US 2014/0339316).
As per claim 15, Ward discloses wherein the dynamic thermal model accounts for a heat gain of the building and is used to predict the temperature of the building as a function of the 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of thermal capacitance of Barooah for the heat gain of Ward. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469), as disclosed in the rejection of claim 14, in view of Matsubara (US 2005/0096797).
As per claim 17, Ward discloses the constraints on the temperature of the building comprise an a human comfort level temperature (paragraph 62-63); and performing the predictive control process comprises generating values of the control inputs predicted to maintain the human comfort level temperature temperature (paragraph 53-55).
However, Ward does not disclose that the human comfort level is a range which comprises at least one of an upper temperature boundary or a lower temperature boundary, but Matsubara discloses the constraints on the temperature of the building comprise at least one of an upper temperature boundary or a lower temperature boundary and to operate the HVAC system to maintain the temperature of the building below the upper temperature boundary or above the lower temperature boundary (paragraph 139-140, an upper and lower 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Matsubara in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469), as disclosed in the rejection of claim 14, in view of Holub (US 2014/0128997).
As per claim 18, Ward does not disclose but Holub discloses adjusting parameters of the dynamic thermal model to reduce an error between predictions of the dynamic thermal model and measurements of one or more states of the building (paragraph 40-43, 48-53 and 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Holub in the teaching of Ward in order to select the best fit model for the dynamic system (abstract).
Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469), as disclosed in the rejection of claim 14, in view of Ehlers (US 6216956).
As per claim 19, Ward does not disclose but Ehlers discloses wherein performing the predictive control process comprises performing an optimization of a cost function that defines 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ehlers in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 2012/0259469), as disclosed in the rejection of claim 14, in view of Steven (US 2014/0316973).
As per claim 20, Ward does not disclose but Steven discloses wherein performing the predictive control process comprises performing an optimization of an amount of energy consumption predicted to result from the control inputs for the HVAC equipment (paragraph 287, 342, 395 and 419).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Steven in the teaching of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628